Citation Nr: 0308914	
Decision Date: 05/12/03    Archive Date: 05/20/03

DOCKET NO.  96-46 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
hydradenitis suppurativa.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from July 1974 to January 1978 
and from June 1979 to April 1984.

This appeal arises from an August 1995 rating decision of the 
Waco Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  In that decision the RO determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for temporomandibular joint syndrome 
(TMJ).  The RO also denied entitlement to service connection 
for a psychiatric disability, an evaluation in excess of 30 
percent for hydradenitis suppurativa, and an evaluation in 
excess of 10 percent for left knee ligament strain.

In February 1999, the veteran withdrew her appeal of the 
denial of service connection for a psychiatric disability.

In June 1999, the Board remanded the remaining claims for 
further development.

In a rating decision in February 2002 the RO granted service 
connection for TMJ.  In October 2002, the Board denied 
entitlement to an evaluation in excess of 10 percent for the 
left knee disability.


REMAND

In October 2002 the Board undertook further development of 
this case pursuant to authority granted by 38 
C.F.R.§ 19.9(a)(2)) (2002).  That regulation was invalidated 
by the United States Court of Appeals for the Federal 
Circuit.  Disabled American Veterans v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  
The development has been partially completed, but the 
requested examination did not contain the findings needed to 
evaluate the veteran's disability.  In view of the Federal 
Circuit's opinion, the case must be remanded for the 
following:

1.  The RO should afford the veteran a 
dermatology examination.  

The examiner should comment on whether 
any of the following are present:

(a)  Disfigurement of the head, 
face, or neck with visible or 
palpable tissue loss and either 
gross distortion or asymmetry of 
three or more features or paired 
sets of features (nose, chin, 
forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), 

(b)  Any of the following 
characteristics of disfigurement, of 
the head face or neck:
Scar 5 or more inches (13 or more 
cm.) in length.
Scar at least one-quarter inch (0.6 
cm.) wide at widest part.
Surface contour of scar elevated or 
depressed on palpation.
Scar adherent to underlying tissue.
Skin hypo-or hyper-pigmented in an 
area exceeding six square inches (39 
sq. cm.).
Skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an 
area exceeding six square inches (39 
sq. cm.).
Underlying soft tissue missing in an 
area exceeding six square inches (39 
sq. cm.).
Skin indurated and inflexible in an 
area exceeding six square inches (39 
sq. cm.).

(c)  Scars, other than head, face, 
or neck, that are deep or that cause 
limited motion and cover an area or 
areas exceeding 144 square inches 
(929 sq.cm.)

(d)  More than 40 percent of the 
entire body or more than 40 percent 
of exposed areas affected, or; 
constant or near-constant systemic 
therapy such as corticosteroids or 
other immunosuppressive drugs 
required during the past 12-month 
period. 

(e)  Generalized involvement of the 
skin, plus systemic manifestations 
(such as fever, weight loss, and 
hypoproteinemia), and; constant or 
near-constant systemic therapy such 
as therapeutic doses of 
corticosteroids, immunosuppressive 
retinoids, PUVA (psoralen with long-
wave ultraviolet-A light) or UVB 
(ultraviolet-B light) treatments, or 
electron beam therapy required 
during the past 12-month period.

(f)  Generalized involvement of the 
skin without systemic 
manifestations, and; constant or 
near-constant systemic therapy such 
as therapeutic doses of 
corticosteroids, immunosuppressive 
retinoids, PUVA (psoralen with long-
wave ultraviolet-A light) or UVB 
(ultraviolet-B light) treatments, or 
electron beam therapy required 
during the past 12-month period.

(g)  Recurrent debilitating episodes 
occurring at least four times during 
the past 12-month period despite 
continuous immunosuppressive 
therapy.

The examiner should review the claims 
folder prior to completing the 
examination report.

2.  The RO should readjudicate the 
veteran's claim in light of the evidence 
received since its April 2002 
supplemental statement of the case, and 
considering the new and old criteria for 
evaluating skin disease.

3.  If the benefits sought continue to be 
denied the RO should issue a supplemental 
statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


